Citation Nr: 1726264	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  04-11 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cardiac disability, to include irregular heartbeat, tachycardia and cardiomyopathy. 

2.  Entitlement to an effective date for service connection for PTSD prior to February 26, 2007.

3.  Entitlement to initial increased ratings for posttraumatic stress disorder (PTSD) with depression, rated at 50 percent disabling from February 26, 2007; at 70 percent from August 17, 2011; and at 100 percent from December 17, 2013.

(The appeal of an issue of eligibility to attorney fees from past due benefits is the subject of a separate Board decision).


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney at Law



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The appellant had active service from May 1966 April 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  These include an October 2007 rating decision, which in pertinent part, determined that new and material evidence had not been received to reopen the claims of service connection for a heart disorder of irregular heartbeat and PTSD.  The veteran disagreed with this decision in November 2007 and perfected a timely substantive appeal in January 2008. 

In a June 2008 decision, the Board disposed of other matters on appeal and in pertinent part, reopened and remanded his claims for irregular heartbeat and PTSD. 

Service connection for PTSD with depression was granted in August 2012, and he filed a notice of disagreement (NOD) with both the initial rating and the effective date of the service connection grant later the same month.  The initial rating was staged as 50 percent disabling effective from February 26, 2007 and 70 percent from August 17, 2011.  

While the appeal was pending the RO in a March 2014 rating granted a staged increase of 100 percent effective from December 17, 2013 and entitlement to TDIU from August 17, 2011.  The initial ratings of 50 percent and 70 percent remained in effect from initial entitlement until August 17, 2011 and until December 17, 2013, respectively.  As the 100 percent constitutes a full grant from December 17, 2013, the increased initial rating appeal for PTSD with depression is rendered moot of that date.  Although a claim for total disability due to individual unemployability from service connected disabilities (TDIU) was granted as of August 17, 2011 this did not moot the increased rating claim for PTSD with depression as less than the schedular rating for this disorder remained in effect.  The Board has characterized the issues to reflect these staged increases.  

In March 2015 and again in August 2015 the Board remanded this matter for further development and to address due process deficiencies.  This remand included directing the RO to issue a statement of the case (SOC) for the issues of an increased initial rating and effective date for PTSD pursuant to Manlincon v. West 12 Vet App 238, 1998.  In April 2016 the RO issued a SOC addressing the effective date claim and the Veteran perfected his appeal of this matter.  The increased initial rating was addressed in a supplemental statement of the case (SSOC) issued on the same April 2016 date as the SOC addressing the effective date.  This SSOC pointed to the fact that a SOC for this issue was previously issued on July 12, 2013 and a SSOC was issued in May 2014.  

A review of the procedural history confirms that a SOC for increased initial rating for PTSD was issued in July 2013, but was attached to a SSOC for other issues that are not part of this appeal.  The Veteran did submit a VA Form I-9 addressing this matter a few days later on July 16, 2013.  Hence this matter was properly appealed and there is no prejudice to the Veteran by the RO's issuance of a SSOC rather than an SOC for the increased rating in April 2016.  

This matter is returned to the Board for further consideration.  

The issue of entitlement to service connection for a heart disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder claimed as nervous/anxiety disorder was denied in a prior final rating decision of July 2003.  The Veteran filed a notice of disagreement (NOD) with that determination in August 2003 but the decision became final after he failed to timely file a substantive appeal.  

2.  A claim of service connection for PTSD was denied by a rating in February 2005; the Veteran did not initiate an appeal by filing a NOD with this denial; a petition to reopen the claim was denied in a July 2005 rating decision with an October 2005 rating that confirmed and continued the prior denial of service connection for PTSD after lay evidence was submitted.  No NOD was filed and this decision became final.

3.  On February 26, 2007 the Veteran filed a petition to reopen the previously denied claim for PTSD.  

4.  A March 13, 2006 VA Mental Health Clinic (MHC) record from within one year of the February 26, 2007 claim, discloses the Veteran to have been seen for evaluation and management of PTSD, with his stressors and symptoms described.

5.  The March 13, 2006 VA MHC record can be reasonably construed to be an informal claim of service connection for PTSD.  

6.  Between the most recent final denial of October 2005 and March 13, 2006, there was no pending, unadjudicated claim for service connection for a psychiatric disorder of any sort.

7.  From initial entitlement up until August 17, 2011 the Veteran's PTSD with depression is as likely as not manifested by occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; impaired impulse control (such as unprovoked irritability with periods of violence; difficulty in adapting to stressful circumstances (including work or work like setting) and inability to establish and maintain effective relationships.  It is not manifested by total occupational and social impairment.

8.  From August 17, 2011 up until December 17, 2013, the Veteran's PTSD with depression is not manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria are met for an effective date of March 13, 2006 but no earlier, for the award of service connection for a psychiatric disorder.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.104, 3.105(a), 3.155, 3.156, 3.157, 3.159, 3.114, 3.186, 3.400 (2016).

2.  The criteria for entitlement to a 70 disability for the Veteran's service-connected PTSD from initial entitlement up until August 17, 2011 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2016).

3.  The criteria for entitlement to a disability evaluation in excess of 70 percent for the Veteran's service-connected PTSD have not been met from August 17, 2011 up until December 17, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

Upon receipt of the Veteran's claim, VA issued VCAA notice in the form of a March 2007 letter which informed the Veteran of the evidence generally needed to support the claim of service connection.  This notice included information regarding the assignment of an initial rating and effective date for an award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  Moreover, this letter was provided the Veteran prior to the initial rating on appeal; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Moreover, because this appeal arises from the Veteran's timely disagreement with the effective date assigned following grant of service connection, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) and the Court have similarly held regarding the downstream element of an initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD). 

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  VA treatment records, Social Security and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide this pending appeal.  Additionally, he was afforded VA examinations in November 2009 and August 2011 to address his PTSD, the reports of which are responsive to the questions posed and therefore adequate for adjudication purposes.  As of December 17, 2013 a 100 percent maximum rating has been in effect so any subsequent deficiencies in the duty to notify and assist are harmless error.

There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.

II. Entitlement to an Earlier Effective Date for Grant of Service Connection

The Veteran originally filed a claim of entitlement to service connection for a nervous/anxiety disorder on November 4, 2002; this was denied by the RO in a July 2003 rating with notice sent in August 2003.  He filed a notice of disagreement (NOD) in August 2003.  Subsequently the RO issued a statement of the case (SOC) in January 2004.  The Veteran did not perfect an appeal of this decision; a VA Form I-9 was limited to another issue entirely.  He then filed an informal claim of service connection for PTSD on April 2, 2004; this was denied by the RO in February 2005, with notice issued on February 18, 2005.  The Veteran submitted a lay statement that did not express disagreement with this rating but did describe his PTSD symptoms.  Thereafter an October 2005 rating confirmed and continued the prior denial of service connection for PTSD.  Notice of this rating was issued on October 14, 2005.  No NOD was filed and this decision became final.  

The next communication expressing a desire to file a claim based on entitlement to service connection is dated on February 26, 2007 where the Veteran expressed a desire to file a claim of service connection for PTSD.  Service connection was later granted for PTSD in an August 2012 decision, which assigned an initial 50 percent rating effective February 26, 2007, with a staged 70 percent rating effective on August 17, 2011. 

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose. 38 C.F.R. § 3.400(b)(2)(i).  

In this instance the Board notes that as early as February 20005 the Veteran sought treatment by VA for psychiatric symptoms that he described as PTSD and depression, with a history of symptoms since Vietnam.  His PTSD screen was positive.  See VBMS 9 pg. CAPRI 2005 PTSD treatment.  Subsequently, the diagnosis of PTSD was confirmed in other records and examinations including an August 2011 VA examination which assigned an Axis I diagnosis of PTSD, which it linked to confirmed in-service stressors and formed the basis for the RO granting service connection for a psychiatric disorder in its August 2012 rating that assigned the February 26, 2007 effective date for entitlement to service connection.  However, the law as stated above clearly states that the effective date is the later of either the date of receipt of claim or the date of entitlement arose.  The Board must therefore determine whether a claim that was not subjected to a final decision arose after entitlement arose in February 2005.  

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2016).  A substantive appeal consists of a properly completed VA Form 9 or other correspondence containing the necessary information.  38 C.F.R. § 20.202 (2016).  

After a veteran receives the statement of the case, he must file a formal appeal within sixty days from the date the statement of the case is mailed or within the remainder of the one-year period from the date the notification of the RO decision was mailed, whichever period ends later. 38 U.S.C.A. § 7105(d)(3)  (West 2002); 38 C.F.R. § 20.302(b) (2016); Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 542 (1992) (where a claimant did not perfect an appeal by timely filing a substantive appeal, the rating decision then becomes final).

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. §  7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  For an award based on receipt of new and material evidence, other than STRs, received within the appeal period or prior to an appellate decision, the effective date will be as though the former decision had not been rendered. 38 C.F.R. § 3.400(q)(1).  The proper effective date for an award based on receipt of new and material evidence, other than STRs, received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2) , 3.400(r). 

After a careful review of the relevant evidence of record, the Board has determined, based upon the satisfactory and probative evidence of record, that an effective date of February 13, 2016, for the grant of service connection for PTSD is warranted. 

The outcome of this claim rests on whether there was an earlier date of entitlement and an earlier date of claim, which did not have a final and binding disposition.  The most recent final and binding disposition is again noted to be the October 2005 rating in which the Veteran failed to appeal.  

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments implement the concept of an intent to file a claim for benefits, which operates similarly to the informal claim process, but requires that the submission establishing a claimant's effective date of benefits must be received in one of three specified formats.  The amendments also eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen under 38 C.F.R. § 3.157.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 3.1(p), 3.151, 3.155).  The amendments apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply, as provided below.

For effective date purposes, a claim is a formal or informal written communication identifying and requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p) (2016).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2015); Norris v. West, 12 Vet. App. 413, 421 (1999).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p). 

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or uniformed services will be accepted as an informal claim for increased benefits or an informal claim to reopen.  38 C.F.R. § 3.157.

In this instance, there is not shown to be a formal application for benefits such as a VA 21-526 "Application for Compensation" submitted after the October 2005 denial and prior to the February 26, 2007 claim that was accepted by the RO as the Veteran's petition to reopen his previously denied claim for PTSD.  

However, the VA records disclose evidence of examination for a psychiatric disorder diagnosed as PTSD following the October 2005 prior denial and within one year of the February 26, 2007 petition to reopen the previously denied claim.  Specifically, a March 13, 2006 VA Mental Health Clinic (MHC) record discloses the Veteran to have been seen for evaluation and management of PTSD, with his stressors described and symptoms that included nightmares and road rage.  Following a mental status evaluation, he was diagnosed with PTSD.  See 173 pg. CAPRI in Legacy docs 8/15/12 at pg. 168.  Accordingly the provisions in regard to receipt of a report of examination or hospitalization by VA as an informal claim for increased benefits or an informal claim to reopen under 38 C.F.R. § 3.157, as in existence during the relevant time period, do provide for an earlier effective date than January 26, 2007, with the date of informal claim now being the March 13, 2006 VA MHC evaluation.  No other VA records prior to this are shown to disclose treatment and/or evaluation for psychiatric symptoms after the October 2005 prior denial but within one year of the February 26, 2007 petition to reopen.  

The Board further notes that there are exceptions to the general rule governing reopened claims for receipt of additional records from the service department pursuant to 38 C.F.R. §3.156(c), with revisions made to 38 C.F.R. §§ 3.156(c) and 3.400(q), effective October 6, 2006 to establish clearer rules regarding reconsideration of decisions on the basis of newly-discovered service department records.  In this instance the RO indicated that it reviewed STRs and SPRs back in the prior adjudications of the July 2003 rating and January 2004 SOC.  Nevertheless a package of SPRs and STRs (consisting of entrance, separation and periodic examinations/reports of medical history) was received on October 11, 2005 one day prior to the October 12, 2005 rating.  The October 2005 most recent prior adjudication did not list this as evidence that was reviewed by the RO, although it was apparently in VA's constructive possession at the time.  However the STRs do not include any significant evidence of any psychiatric issues and thus have no bearing in the outcome of the effective date claim and no supplemental records from the service department were submitted after the expiration of the appeal period of the October 2005 most recent prior denial.  Thus the exception for receipt of additional service department records is not for consideration.  

Therefore, the Board concludes that the effective date of the Veteran's service-connected PTSD should be adjusted to February 13, 2006, but no earlier.  The appeal is granted to this extent. 

Increased Rating for PTSD with Depression-Factual Background and Criteria

The Veteran contends that his service-connected PTSD warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Veteran's service-connected PTSD has been rated by the RO under the provisions of Diagnostic Code 9411.  Under this regulatory provision the currently assigned rating of 50 percent is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).

The Board notes that the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM)-V no longer utilizes GAF scores. However, DSM-V is applicable for cases certified to the Board on or after August 4, 2014.  This case was originally certified to the Board in January 2010.  Consequently, DSM-IV is applicable.

A GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.)  American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2016).

Turning to the relevant evidence of record, the March 13, 2006 VA MHC report for PTSD evaluation and management disclosed symptoms of nightmares and road rage, which in one instance had escalated into a physical altercation.  On mental status examination the Veteran had fair grooming and hygiene, normal eye contact and psychomotor activity, linear thought processes and no evidence of delusions or responses to internal stimuli.  He denied homicidal or suicidal ideations.  The diagnosis was PTSD and his GAF score was 43.  Otherwise the records from 2006 to 2009 mostly addressing other problem disclosed that the Veteran screened positive for PTSD in February 2007 and August 2007 and was already being treated for it.  A July 2008 record indicated he was taking Clonazepam.  See 173 pg. CAPRI in Legacy docs 8/15/12 at pgs. 27, 99, 105, 168-170.  However, an August 2007 record disclosed the Veteran to report being treated for depression by a private physician.  See 435 CAPRI in Legacy docs at pgs. 429-430.  

The report of a November 2009 VA examination focused on mental health symptoms other than PTSD, with the examiner deferring PTSD evaluation to instead evaluate his symptoms of depression, although he did report PTSD symptoms such as intrusive thoughts, nightmares, avoidance of reminders of stressors, sleep problems with insomnia, anger, aggression and hypervigilance.  He reported a conflict he had with another patient at the VAMC which required police intervention.  He reported issues with homicidal thoughts in the heat of anger, but no planning and reported a suicide attempt about 3 years ago while drinking (in which he also sought to harm his wife), but denied recent suicidal thinking since stopping drinking.  Occupationally he gave a history of having worked for 27 years until being injured in 2001 and medically retired.  He denied any significant problems with work due to mental illness.  Socially, he denied any major social interactions other than with his wife and stepson.  He was noted to be fully independent in activities of daily living without significant impairment, although he reported orthopedic limitations from performing heavy activities.  

Mental status examination revealed that he was cooperative but with rapport difficult to establish and poor social skills noted.  His intelligence, verbal concentration and fund of knowledge were deemed to be average.  Thought processes were logical, coherent and relevant.  His affect was mainly one of irritability and anger.  He was well-oriented to time, place, person, and situation. Reasoning and judgment were fair.  He noted a decline in concentration and short term memory over the past 2 years with no clear trigger.  His long term memory was fair.  

The Veteran was noted to report negative impact of PTSD symptoms on social functioning but no significant impact of mental health symptoms on occupational functioning, either in regards to the depression or PTSD.  His alcoholism has had significant negative impact on social functioning over the years; but he reported some improvement in that regard since he became sober.  The examiner opined that his depression by itself was likely contributing moderately to his social problems.  The Axis I diagnoses were alcohol dependence in remission and depression not otherwise specified.  His GAF score was 50.  He was deemed competent for VA purposes for managing his funds.  He was noted to not be in formal mental health treatment at the time of this November 2009 examination.

A December 2009 record indicated that most of the Veteran's mental health treatment was by a private physician although he was seen once in MHC in 2006.  See 434 pg. CAPRI at pg. 429-430.

The Veteran was seen in initial evaluation for PTSD and depression in February 2010, at which time he had increased stress following his mother's death and wife's medical problems.  He reported depressive symptoms of little interest in doing things, feeling down, depressed and hopeless, having trouble falling or staying asleep, feeling tired with little energy , feeling bad about himself and having trouble concentrating.  He endorsed suicidal ideations but was deemed a low risk overall for self-harm.  However, his mental status examination disclosed him to be of average intellect; pleasant and cooperative; and fully oriented with thought processes that were coherent, logical and goal directed with no evidence of psychosis.  He was diagnosed with PTSD by history and depression with a GAF of 50.  Later in February 2010 he was seen by psychiatry for initial evaluation with continued treatment for PTSD.  His PTSD symptoms included hypersensitivity to noise, social withdrawal, isolation, flashbacks, irritability and nightmares.  He had some depression as well and problems with sleep.  Socially he was noted to have been married 4 times, with the current marriage of 17 years duration.  He was assessed with PTSD and depression not otherwise specified.  His GAF score was 55.  See 155 pg. CAPRI in Legacy docs 8/15/12 at pgs. 147, 151-152.  

VA treatment records dated from May 2011 through August 2011 generally disclosed the Veteran to have issues with PTSD and depression symptoms such as poor concentration, low energy, depressed mood, mood swings, flashbacks, nightmares, exaggerated startle response, intrusive thoughts and other sleep problems such as sleeping only 2-4 hours a night.  However his mental status examinations over this timespan were repeatedly shown to include generally similar findings of average intellect; pleasant and cooperative; and fully oriented with normal speech and movement and thought processes that were coherent, logical and goal directed with no evidence of psychosis.  He was also repeatedly shown to have no evidence of hallucinations, delusions, homicidal or suicidal ideations.  He also carried the same diagnoses of PTSD by history and depression with a GAF of 55 repeatedly in these records from May 2011 to August 2011, with the exception of a GAF of 50 on August 31, 2011.  

More specifically, the records in May 2011 reflect that the Veteran was struggling with alcohol abuse and described such use as helping with his flashbacks and sleep problems.  He also reported some passive suicidal thoughts but no active ones and was generally deemed to be of low imminent risk of self-harm in the months from May 2011.  Socially, he reported a good relationship with his current spouse and some estrangement with one of his children.  He also gave a history of having last worked in 2002 before becoming disabled but did not state that this disability was psychiatric in nature.  He declined substance abuse treatment at this time.  The records from June 2011 through August 2011 generally continued to show the Veteran to be of low imminent risk for self-harm and did not disclose any apparent deficiencies in his dress, hygiene or other aspects of self-care.  The August 31, 2011 record which assigned a GAF of 50 revealed the Veteran to have attention and concentration difficulties with his strengths noted to be his motivation for treatment, good verbal skills and understanding and acceptance of his illness and treatment methods.  His limitations included impulsivity and judgment concerns.  See 155 pg. CAPRI in Legacy docs 8/15/12 at pgs. 23, 33-35, 41-42, 45-52, 58-59, 62-64, 69.  

The Veteran underwent a VA examination on August 17, 2011 with the following findings pertaining to his PTSD symptoms.  His legal history included an incident in May 2010 in which he shot an individual who was stealing his vehicle, although he denied facing current charges for this incident.  He was not presently employed and had not been since 2001, where he worked in the oil fields in various overseas locations.  He denied having been fired from a job but had been fired from working in a particular country for what he described as poor workmanship and trouble getting along with a local boss in Nigeria due to what he described as his personality and being an American.  He reported that mental illness affected his work but getting into a fight with the boss over a disagreement on how to do the job.  He had been married 4 times, with his current marriage lasting since 1994, although he described the relationship as strained, with frequent arguments.  He reported limited contact with some of his children, and no relationship with other children, and had a fair relationship with his brother but none with his sisters.  He denied having any social relationships.  He described a substance abuse history of alcohol abuse, and reported starting drinking in the service to "try to forget about Vietnam."  He presently treated his PTSD at a VA facility once every 2 months.  
 
Mental status examination revealed no impairment of thought process or communication.  Regarding delusions or hallucinations, the Veteran expressed a belief that his house was haunted.  His rate and flow of was within normal limits and he was cooperative with appropriate eye contact.  He was noted to have a normal appearance and movement and intellectual function was estimated as normal.  His affect was appropriate with his mood reported as "angry" earlier, which he blamed on traffic, but on further query he described it as "okay" and nervous.  His thought processes were clear, logical, linear coherent and goal directed.  In regard to his ability to maintain minimal personal hygiene and other basic activities of daily living, he did not like to bathe or shave, "1 don't think I need it" and stated he only showers once a week.  His orientation to person, place, situation, date, and time were otherwise intact.  He rated his depression as 9/10 and anxiety as 8-9/10 in intensity.  He denied homicidal or suicidal thoughts, plans or intent.  He reported panic attacks all the time, every day.  He reported feeling hopeless, helpless and unable to control his situation.  He reported sleep impairment with interrupted sleep lasting 4-5 hours, which interfered with daytime activities.  He was diagnosed with PTSD and alcohol abuse with a GAF of 60, which represented moderate symptoms.  

The examiner also noted the Veteran's substance use had onset after PTSD and reportedly was a means of coping with PTSD symptoms.  The examiner also stated that depression is medically considered a secondary manifestation of PTSD rather than a separate mental disability.

The Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms of symptoms as: flattened affect; circumstantial, circumlocutory stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships.  He was deemed competent to handle his finances.  

In January 2012 the Veteran was seen at VA with complaints of growing depression, as he was going to be separated from his wife.  He felt helpless and hopeless.  He isolated from others and did not socialize with anyone.  His sleep was interrupted by increased depression and anxiety.  He denied any mania or hypomania.  He had no signs or symptoms of psychosis.  He was noted to deny using alcohol or any other substance.  He kept in touch with his daughter regularly who provided support.  He was recommended to increase his medication.  He was assessed with PTSD with a GAF of 50.  See 434 pg. CAPRI at pg. 134.  

Records dated from 2013 include a July 2013 record showing complaints of nightmares and flashbacks.  He was a low suicide risk but was noted to have elevated alcohol intake, having had one can (of an alcoholic beverage) that morning.  Mental status revealed good hygiene and he was not intoxicated.  He was alert and ambulatory and in no distress.  He did complain of poor sleep both falling and staying asleep, and he worried a lot.  His appetite was fair and mood was euthymic.  There was no evidence of mania or hypomania.  His speech was spontaneous, coherent, relevant, logical and goal directed.  He had no signs or symptoms of psychosis, but then stated he hears voices and admitted to feeling suspicious that other people were after him.  His cognition was intact.  In August 2013, issues were raised about the fact that he appeared to be abusing pain medications and his primary care doctor stopped his prescription of opiates and alerted another physician about his apparent abuse of other medications.  He was notified via doctor's letter of the VA discontinuing his Vicodin prescription.   See 52 pg. CAPRI in Legacy docs 3/7/14 at pg. 25-35, 41-43.

Analysis-PTSD with Depression in excess of 50 percent from initial rating prior to August 17, 2011 and in excess of 70 percent from August 17, 2011 until December 17, 2013.  

The Veteran's PTSD has been rated as 50 percent disabling from initial entitlement prior to August 17, 2011.  In order to warrant a rating in excess of 50 percent, the Veteran's PTSD must be manifested by occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

The Board finds that the medical evidence reflects a level of disability that more closely approximates the criteria for a 70 percent rating prior to August 17, 2011.  The records and examination reports prior to repeatedly give a history of issues with interpersonal relationships and a tendency to socially isolate, noted in the records and examinations prior to the August 17, 2011 VA examination.  He is also shown to have had impaired impulse control as shown in the road rage altercation incident discussed in the March 13, 2006 VH MHC record.  Another incident suggestive of such impaired control was reported in the November 2009 VA examination when he reported a conflict he had with another patient at the VAMC which required police intervention.  Further an incident in 2010 in which he reportedly shot another individual who he thought was stealing his vehicle was discussed in the August 2011 VA examination.  

An inability to establish and maintain effective relationships is also shown in these records and VA examination reports prior to August 17, 2011 as the Veteran is shown to have no social relationships other than close family members and his spouse, and has even had some estrangement with family members.  His GAF scores during this time period (43 in March 2006 and 50 on November 2009 VA examination) are likewise consistent with the criteria for serious symptoms.  In sum the Board finds that the criteria more closely resembles the criteria for a 70 percent rating for PTSD and depression symptoms from initial entitlement beginning on March 13, 2006 to August 17, 2011.

While a 70 percent evaluation is deemed warranted from the start of the rating period on appeal, the criteria for a 100 percent rating have not been met prior to August 17, 2011, or during the period from August 17, 2011 until December 13, 2013.  Throughout this whole time period the Veteran's symptoms are not shown to result in gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  

Repeatedly the Veteran's mental status examinations in the records and examination reports prior to August 17, 2011 showing his showed him to be fully oriented, with normal speech and movement, and thought processes that were coherent, logical and goal directed with no evidence of psychosis.  He was shown to have no evidence of impairment in his ability to maintain minimal hygiene as his appearance to include dress and grooming were generally unremarkable.  He was also repeatedly shown to have no evidence of hallucinations, delusions, homicidal or suicidal ideations.  No major cognitive issues were shown either with his intellect estimated to be average with fair judgement and insight.  

Regarding the August 17, 2011 VA examination, his mental status examination continued to reveal him to be fully oriented, with no impairment of thought process or communication and his speech and appearance continued to be normal and appropriate.  As for delusions or hallucinations, he continued to deny such other than a belief that his house was haunted.  His rate and flow of was within normal limits and he was cooperative with appropriate eye contact.  His thought processes continued to be clear, logical, linear coherent and goal directed and his intellect continued to be normal.  As to his ability to maintain minimal personal hygiene/other basic ADLs he was not shown to be unable to do so but indicated that he opted not to bathe or shave because he disliked to and showered once a week.  The records subsequent to this examination leading up to the period where his 100 percent rating began on December 17, 2013 likewise did not disclose any changes in his mental status examinations that would warrant a 100 percent rating.  Indeed, despite the lengthy list of symptoms demonstrated, and despite their severity, the Veteran still maintained some appropriate familial activity and had some contact and interaction with some of his family members.

In sum, the Board finds that the evidence supports an initial 70 percent up to August 17, 2011, but the criteria is not met for a 100 percent rating for the entire appeal period leading up to December 17, 2013.  

In light of the Veteran' statements and evidence of record concerning his unemployability, the Board in its August 2014 expanded the appeal (as reflected on the title page) to include a claim for a TDIU.

The Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this instance the Veteran filed a TDIU claim on May 1, 2013 where he alleged his PTSD/depression symptoms in conjunction with a claimed rheumatoid arthritis caused his unemployability and TDIU was granted following this claim with an effective date of August 17, 2011.  As for the appeal period prior to August 11, 2011, the Board does not find that a TDIU claim was reasonably raised either by the Veteran or the record.  In support of this finding the Board points to the lack of allegations of TDIU by the Veteran prior to filing the TDIU claim in May 2013, and in fact he denied that his psychiatric disorder caused any impairment in employability in his November 2009 VA examination, which also found no significant occupational impairment.  None of the other medical evidence prior to August 17, 2011 showed his psychiatric disorder resulted in unemployability and his Social Security records disclosed that he was awarded disability benefits based on orthopedic disabilities causing his occupational impairment.  Thus, the Board finds a TDIU claim pursuant to Rice has not been raised prior to August 17, 2011 and need not address this further.  

      (CONTINUED ON NEXT PAGE)





ORDER

An effective date of February 13, 2006 for entitlement to service connection for a psychiatric disorder is granted, subject to the laws and regulations governing the award of compensation benefits.

Entitlement to an initial 70 percent rating for PTSD with depression is granted from February 13, 2006 up until August 17, 2011, subject to the laws and regulations governing the award of compensation benefits.

Entitlement to a rating in excess of 70 percent for PTSD with depression from August 17, 2011 up until December 17, 2013 is denied.  


REMAND

In regard to the issue of service connection for a claimed cardiac disability, to include irregular heartbeat, tachycardia and cardiomyopathy, further development is necessary to afford complete adjudication of this matter. 

In response to the most recent Board remand of August 2015, which requested clarification of the question of whether the Veteran's heart disorder meets the criteria of ischemic heart disease that would be subject to service connection as presumptive to Agent Orange exposure, a VA addendum opinion examination was obtained in May 2016.  This opinion clarified that the Veteran's heart disorder was not ischemic heart disease.  In so finding, the examiner reasoned that earlier findings from 2004 were only suggestive but were not conclusive of ischemic heart disease.  This May 2016 opinion supplemented a prior opinion from April 2015 that determined the Veteran's cardiomyopathy was likely the result of years of excessive alcohol consumption but was not secondary to his PTSD.  

Although the Veteran has not specifically raised a formal claim of service connection for alcohol abuse, the evidence, coupled with arguments raised by the Veteran in his August 29, 2012 NOD could be construed as an informal claim for alcohol abuse disorder.  Again this was raised prior to the March 24, 2015, VA amendments of regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The Veteran's August 2012 NOD, although in response to a rating for PTSD, also argued that the VA erred by failing to consider all theories of entitlement  and cited articles purported to link psychiatric illness to other medical problems.  Later in an April 2016 I-9 in response to the effective date issue this same argument was posited that the VA must consider all plausible connections between his medical conditions.  

Although a disorder involving alcohol use was not specifically referenced by the Veteran, the medical evidence in this matter is replete with evidence suggestive of a possible link between his service connected psychiatric disorder of PTSD with depression and alcohol use.  This includes findings from the August 2011 VA examination which noted a history of the Veteran drinking in service to forget about Vietnam and diagnosed PTSD and alcohol abuse, though the examiner did not definitively link these two Axis I diagnoses.  

Likewise, the December 2013 VA examination also noted the Veteran to report heavy alcohol use prior to and after leaving service to manage his psychiatric symptoms but also gave no opinion about whether any alcohol use disorder should be linked to his service connected psychiatric disorders.  Other records treating his psychiatric problems are noted to reference alcohol use issues including a May 2011 SATP initial assessment where the Veteran described drinking alcohol since age 21 with the Veteran reporting it helped his PTSD symptoms of flashbacks and intrusive memories.  See 155 pg. CAPRI at pg. 48.  Given this evidence, coupled with the Veteran's arguments, this raises a claim for service connection for an alcohol use disorder which is inextricably intertwined with the service connection claim for a heart disorder in light of the fact that much of the VA medical evidence, including the most recent VA examination report, links the heart disorder to alcohol usage.  

The claim of service connection for alcohol abuse as secondary to PTSD has yet to be adjudicated by the RO, and should therefore be developed and adjudicated before the issue on appeal is decided. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with all required notice in response to the claim of service connection for alcohol abuse as secondary to the service-connected PTSD with depression.

2.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim for service connection for an alcohol abuse disorder and pertinent to his claim for entitlement to service connection for a heart disorder. 

3.  Thereafter, the Veteran should be afforded a VA examination by a psychiatrist or psychologist with sufficient expertise to address the etiology of the Veteran's alcohol abuse disorder as secondary to his service connected PTSD with depression.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed. 

Following review of the Veteran's pertinent history and the examination results, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's alcohol abuse disorder was caused or permanently worsened by his PTSD with depression.  If the examiner is of the opinion that the alcohol abuse disorder was permanently worsened by the PTSD with depression, the examiner should attempt to identify the extent of aggravation beyond the baseline level of disability.

The examiner should identify the manifestations of the Veteran's PTSD and any associated alcohol abuse.  If the examiner is of the opinion that the alcohol abuse disorder is unrelated to the PTSD with depression, the examiner should attempt to distinguish the manifestations of the two disorders.

The rationale for all opinions expressed should also be provided.  The examiner should address the findings from the May 2011 SATP record the August 2011 VA examination and the December 2013 VA examination and any other evidence pertaining to alcohol use claimed to treat PTSD symptoms.  If the examiner is unable to provide any required opinion, he or she should explain why. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should adjudicate the issue of entitlement to service connection for alcohol abuse and inform the Veteran of his appellate rights with respect to the decision.

6.  Finally, the RO or the AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


